Case: 22-10100     Document: 00516536532          Page: 1    Date Filed: 11/07/2022




           United States Court of Appeals
                for the Fifth Circuit                                United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                   No. 22-10100                      November 7, 2022
                                                                       Lyle W. Cayce
                                                                            Clerk
   Lou Liggins,

                                                            Plaintiff—Appellant,

                                       versus

   Duncanville, Texas; Nathan Roach,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:20-CV-654


   Before Clement, Duncan, and Wilson, Circuit Judges.
   Edith Brown Clement, Circuit Judge:
          Four years ago, Lou Liggins was having a “severe mental health
   episode” and voicing “suicidal ideations.” So, his mother called the police.
   When the Chief of Police arrived, he ordered his officers to enter the
   Liggins’s home and, in the mix-up, Liggins was shot. Because the Chief’s
   decision to intervene wasn’t based on a deliberate indifference to any risk to
   Liggins’s rights, we AFFIRM.
Case: 22-10100      Document: 00516536532          Page: 2    Date Filed: 11/07/2022




                                    No. 22-10100


                                          I
          On March 20, 2018, a Duncanville police officer shot Lou Liggins in
   the stomach. Earlier that day, Liggins “stopped taking [his] medications”
   and started having “a severe mental health episode.” After he “express[ed]
   suicidal ideations,” Liggins’s mother called his health care providers. They
   “advised [her] to call 911.” So, she did. Shortly after, Duncanville Chief of
   Police Robert Brown arrived on the scene. There, he learned from Liggins’s
   mother that her son, although “unarmed,” was having a mental breakdown
   inside the home. Chief Brown then “assur[ed]” Liggins’s mother that a
   “negotiating team” would be brought in and that the police “would not shoot
   Lou.” Sometime later, and without negotiators, Chief Brown ordered his
   officers to enter the Liggins’s home. Once inside, an officer shot Liggins after
   he reached for a cell phone. Liggins was rushed to the hospital and, after
   “emergency surgery,” survived.
          Now, Liggins is suing the City of Duncanville for Chief Brown’s
   decision, namely “order[ing] officers . . . into the house.” Liggins argues
   Chief Brown was a “policymaker” who—with a “callous disregard for
   individuals   suffering   from    mental    health   episodes”—caused       the
   “deprivation” of Liggins’s Fourth Amendment rights. The district court
   wasn’t convinced for two reasons. One, Chief Brown couldn’t be a
   policymaker, per Monell v. Department of Social Services, because he didn’t
   have “final authority to establish municipal policy.” 436 U.S. 658 (1978).
   Two, Liggins couldn’t show that, when Chief Brown gave the order, he was
   deliberately indifferent to the possible violation of Liggins’s constitutional
   rights. Instead, Liggins relied exclusively on “conclusory” allegations.
   Following a dismissal, Liggins appealed. Before us, he maintains that he
   adequately pled facts to support Chief Brown’s policymaker status and, in
   turn, Monell liability for the City of Duncanville. He also asks that we




                                          2
Case: 22-10100      Document: 00516536532          Page: 3   Date Filed: 11/07/2022




                                    No. 22-10100


   reconsider our application of the “relation back” doctrine to his “John Doe
   pleadings.”
                                         II
          We review a Rule 12(b)(6) dismissal de novo. Calogero v. Shows, Cali
   & Walsh, L.L.P., 970 F.3d 576, 580 (5th Cir. 2020) (citation omitted). “To
   survive a motion to dismiss, a complaint must contain sufficient factual
   matter, accepted as true, to ‘state a claim to relief that is plausible on its
   face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.
   Twombly, 550 U.S. 544, 570 (2007)). On review, we take all “well-pleaded
   facts in the light most favorable to the nonmoving party.” Calogero, 970 F.3d
   at 580 (citation omitted).
                                         A
          To establish municipal liability under 42 U.S.C. § 1983, a plaintiff
   must prove that he was deprived of a federally protected right, including
   constitutional protections, “pursuant to an official municipal policy.” Valle
   v. City of Houston, 613 F.3d 536, 541 (5th Cir. 2010) (quoting Monell, 436 U.S.
   at 691). Per Monell, the plaintiff must target a “policy”—known by or created
   by a “policymaker”—that was the “moving force” behind the plaintiff’s
   harm. Id. at 541–42 (citations omitted). Because the other two requirements
   are dispositive in this case, we don’t address the “policymaker” element any
   further.
          For the “moving force” element, a plaintiff must “show[] either that
   the policy itself was unconstitutional” or that it “was adopted with deliberate
   indifference to the known or obvious fact” that a specific constitutional
   violation would follow. Webb v. Town of Saint Joseph, 925 F.3d 209, 219 (5th
   Cir. 2019) (citation and quotations omitted). Under the deliberate
   indifference framework, a party must prove there’s a “causal link” between
   the policy and their harm, and that the defendant had the “requisite degree




                                         3
Case: 22-10100      Document: 00516536532           Page: 4     Date Filed: 11/07/2022




                                     No. 22-10100


   of culpability.” Bd. of the Cnty. Comm’rs v. Brown, 520 U.S. 397, 404 (1997).
   Culpability, in this context, is a complete disregard of “the risk that a
   violation of a particular constitutional . . . right [would] follow the decision.”
   Id. at 411. That’s a “high standard.” Valle, 613 F.3d at 542. A “showing of
   simple or even heightened negligence will not suffice.” Id. (quoting Brown,
   520 U.S. at 407).
          As for the policy requirement, a party may point to a formal
   declaration, an informal custom, or, sometimes, a “single decision.” Brown
   v. Bryan County, 219 F.3d 450, 462 (5th Cir. 2000). But, the “single
   decision” exception is “extremely narrow” and only applies in “rare
   circumstances.” Valle, 613 F.3d at 542 (citation omitted); Webb v. Town of
   Saint Joseph, 925 F.3d 209, 214 n.51 (5th Cir. 2019). To warrant application,
   the constitutional harm in question must’ve been the “plainly obvious”
   consequence of the actor’s single decision. See Brown, 219 F.3d at 461. In
   practice, that means the decision must’ve been made despite a very “high
   degree of predictability concerning the consequences of the challenged
   decision.” Id. at 460 (emphasis added). That’s a “stringent standard[]”
   which requires “unmistakable culpability and clearly connected causation.”
   Id. at 461.
          Here, Liggins argues that Chief Brown’s single decision—ordering his
   officers to enter the Liggins’s home—was the “moving force” behind
   Liggins’s injuries. Liggins admits Chief Brown’s order wasn’t patently
   unconstitutional, so instead he contends that it was adopted with a deliberate
   indifference to Liggins’s rights. But, Liggins’s claim doesn’t pass muster for
   two reasons: predictability and culpability.
          First, it wasn’t “highly predictable” that a Fourth Amendment
   violation would result from Chief Brown’s order. The single decision
   exception—especially when tied to deliberate indifference—applies in rare




                                           4
Case: 22-10100      Document: 00516536532           Page: 5    Date Filed: 11/07/2022




                                     No. 22-10100


   and narrow scenarios. See Valle, 613 F.3d at 542. We have only entertained
   the theory in a few cases, including Brown, 219 F.3d 450. But, in Brown, the
   outcome was the “highly predictable consequence[]” of the municipal
   actor’s decision. 219 F.3d at 462–63. There, a sheriff failed to train an officer
   known to have an “exuberant and reckless background” on and off the job.
   Id. So, the sheriff was on clear “notice” that placing him on duty with “no
   training” and “no supervision” could lead to an excessive force incident. Id.
   But, this case isn’t like Brown. Instead, it tracks closer to Valle v. City of
   Houston. In Valle, a police officer ordered his agents to enter the home of a
   mentally ill man. Id. at 539–40. After a brief scuffle, the man was shot and
   killed. Id. There, we found there wasn’t evidence of deliberate indifference
   because “at least some training” had been provided to the officers and, more
   importantly, there wasn’t a “pattern of similar violations” to rely on. Id. at
   547–48.
          Although a “pattern of misconduct is not required” to prove
   predictability, Brown, 219 F.3d at 460, “[w]e have stressed that a single
   incident is usually insufficient to demonstrate deliberate indifference.”
   Estate of Davis v. City of N. Richland Hills, 406 F.3d 375, 382 (5th Cir. 2005);
   Burge v. St. Tammany Parish, 336 F.3d 363, 370 (5th Cir. 2003) (finding
   deliberate indifference “generally requires that a plaintiff demonstrate at
   least a pattern of similar violations”); Valle, 613 F.3d at 548–49 (finding no
   deliberate indifference due to a lack of a “pattern of actual violations
   sufficient to show deliberate indifference”). After all, repetition may be the
   only thing that puts a policymaker on “sufficient notice” that a constitutional
   violation may spring from their single decision. Brown, 219 F.3d at 460. Of
   course, we don’t “suggest that a single incident, as opposed to a pattern of
   violations, can never suffice to demonstrate deliberate indifference.” Davis,
   406 F.3d at 385. Instead, we emphasize the difficulty of proving up such
   claims without any evidence of a pattern.




                                          5
Case: 22-10100      Document: 00516536532           Page: 6     Date Filed: 11/07/2022




                                     No. 22-10100


          Here, Liggins provides no genuine evidence of a pattern or any other
   kind of notice. Instead—to prove predictability—Liggins relies on “well-
   known studies and literature” to argue Chief Brown’s intervention was
   contrary to accepted police practices. But, bald factual assertions coupled
   with informational literature isn’t enough to support a deliberate indifference
   claim—even under Rule 12(b)(6). See Spiller v. City of Texas City, Police
   Dep’t, 130 F.3d 162, 167 (5th Cir. 1997) (“The description of a policy or
   custom and its relationship to the underlying constitutional violation,
   moreover, cannot be conclusory; it must contain specific facts.”).
          Second, Liggins can’t show that Chief Brown, at the time of his order,
   had the “requisite degree of culpability,” namely that he completely
   disregarded any risk to Liggins’s Fourth Amendment rights. Liggins had
   stopped taking his prescription medication and was “suffering from a severe
   mental health episode.” His own “health care providers advised [his mom]
   to call 911.” Although Liggins’s mother told Chief Brown her son wasn’t
   dangerous, Liggins “was expressing suicidal ideations.” So, Chief Brown—
   for the safety of Liggins—intervened. While Chief Brown could’ve waited
   for a “crisis intervention team,” failing to do so doesn’t show that Chief
   Brown “disregarded” any of the “obvious consequence[s]” of his decision.
   Brown, 219 F.3d at 457 (emphasis added). Difficult decisions—like sending
   armed officers into the home of a person suffering from suicidal thoughts—
   aren’t easy and must be made quickly. But, making them doesn’t evidence
   an intentional ignorance of all the associated risks. At worst, failing to wait or
   fully recognize the risk of harm to Liggins’s rights was negligent. But, mere
   negligence isn’t enough to prove deliberate indifference.
          In Webb, we found a single decision by a mayor—to “begin
   undertaking efforts to collect on [a] judgment” against a city employee—
   didn’t pass muster because the plaintiff couldn’t “establish[]” that the single
   decision was the “moving force” behind his constitutional injury. 925 F.3d



                                           6
Case: 22-10100     Document: 00516536532           Page: 7   Date Filed: 11/07/2022




                                    No. 22-10100


   at 219–20. Instead, the plaintiff merely “painted a picture of poor decisions
   and bureaucratic dysfunction.” Id. at 220. The same reasoning rings true
   here. So, we AFFIRM. Considering our decision, we do not address the
   remaining elements of Liggins’s Monell claim.
                                         B
          The district court also found Liggins’s amended filing—replacing
   “John Doe” with a named officer—couldn’t “relate back” to the date of his
   original complaint per our precedent. Liggins “recognizes” that his request
   is “unavailable” under “the binding precedent of this Circuit,” but asks
   anyway. Finding the argument foreclosed—and our precedent unchanged—
   we AFFIRM.
                                      * * *
          Chief Brown ordered his officers to intervene in Liggins’s “mental
   health episode.” As a result, Liggins was shot. But, that doesn’t mean Chief
   Brown completely disregarded any risk to Liggins’s Fourth Amendment
   rights. Because we agree with the district court—that this is not one of those
   “extreme circumstances” in which a single decision suffices for Monell
   liability—we AFFIRM.




                                         7